Citation Nr: 1730545	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-05 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a disability manifested by memory loss, claimed to have resulted from VA treatment received in November and December 2007.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2013, a videoconference Board hearing was held before a now retired Veterans Law Judge, and a transcript of the hearing is included in the record.  The Veteran was offered another opportunity for a Board hearing, which he declined.  See May 2017 E-mail from the Veteran.  In November 2013, the Board issued a remand for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Outstanding VA Records/Compliance with Prior Remand

Although the Board's November 2013 directed the AOJ to "secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the disability on appeal," the Board has identified outstanding VA records that must yet be associated with the claims file.  Thus, additional records development is needed in order to comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance).

First, with regard to the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151, VA treatment records reflect that informed consent was obtained for his electroconvulsive therapy (ECT) procedures conducted at the Durham VA Medical Center.  VA treatment records from Durham that were copy-pasted into the June 2015 VA opinion reference this document, expressly stating that the "full consent document can be accessed through Vista Imaging."  The full consent form has not been transferred to the claims file from Vista Imaging and is therefore inaccessible to the Board.  

Second, although the AOJ obtained VA treatment records from the Asheville VA Medical Center, the June 2015 VA examiner expressly identified additional outstanding treatment records from other VA facilities that were reviewed in conjunction with the opinion that, including vat treatment records from the following locations:  (1) the Durham, North Carolina, VA Medical Center; (2) the Fayetteville, North Carolina, VA Medical Center; (3) the Charleston, South Carolina, VA Medical Center; and (4) the North Florida/South Georgia Veterans Health System.   It is clear that the VA examiner who provided the opinion was able to review these records, copy-pasting some of the relevant records into the history portion of his opinion.  However, the AOJ had not made an independent request for copies of the relevant records from these facilities.  Accordingly, a remand is necessary to obtain all relevant records from these VA facilities, as well, and ensure that they are properly associated with the Veteran's electronic record.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

III.  Private Treatment Records

Although the Veteran submitted a May 2005 treatment record from his private psychologist, Dr. B., the evidence suggests that there are relevant outstanding treatment records from this provider that should be requested.  See March 2008 private treatment record of Dr. C.  ("He reported in the past year he saw psychiatrist R[.] Bierrenbach MD for evaluation to [rule out] bipolar disorder); VA treatment records (noting private psychiatric treatment since as early as 2006).  Because the June 2015 VA examiner discusses a lack of evidence demonstrating the Veteran's any level of memory/cognitive impairment or symptoms existent prior to the ECT procedures by VA, these records may likely be relevant to the question of whether the Veteran has/had an "additional disability" for purposes of establishing benefits under 38 U.S.C.A. § 1151 and should be obtained on remand, through any necessary assistance from the Veteran.

IV.  Addendum Opinion

Even though a VA examination was obtained on remand, the opinions rendered in February 2015 and June 2015 are contradictory.  The February 2015 VA examiner identified left, unilateral mesial temporal lobe dysfunction, noting the pattern was more akin to that seen in neurological injuries (e.g. CVA) than patterns attributable to depression-related memory impairment or age-related cognitive declines.  However, the June 2015 examiner found that the current memory loss was most likely a result of ongoing, untreated depression.  Because of the inconsistencies in these opinions-and the question of etiology of the Veteran's current memory complaints documented in the VA treatment records another opinion is warranted.  

Because the recently obtained VA medical opinions were conducted by psychiatrists at the Durham facility, which is the location that the Veteran received his ECT treatments, the Board also deems it prudent that the requested opinion be obtained from an independent facility to ensure neutrality and to avoid the appearance of impartiality or bias.

V.  TDIU

The matter of entitlement to a TDIU rating is inextricably intertwined with the claim for compensation under 38 U.S.C.A. § 1151, and consideration of TDIU must be deferred pending resolution of that claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from (1) the Durham, North Carolina, VA Medical Center (including all treatment records for the hospitalization and administration of ECT on November 28, 2007; November 30, 2007; December 3, 2007; December 5, 2007; and December 7, 2007); (2) the Fayetteville, North Carolina, VA Medical Center; (3) the Charleston, South Carolina, VA Medical Center; and (4) the North Florida/South Georgia Veterans Health System.  

2.  Obtain and associate with the claims file a copy of the full consent document(s) for the Veteran's ECT procedures conducted at the Durham VA Medical Center on November 28, 2007; November 30, 2007; December 3, 2007; December 5, 2007; and December 7, 2007.   If the full consent form is unavailable or cannot be obtained through accessing Vista Imaging, the claims file should be clearly documented to that effect.

3.  After asking the Veteran to provide his consent for the release of information, obtain treatment records from Dr. Bierrenbach.

4.  After accomplishing the development for records identified above, obtain a new opinion from a VA medical professional with knowledge of ECT; and does not work at the Durham VAMC.  The claims file should be reviewed by the examiner.

The examiner should address the following questions:

(a) Whether the Veteran's has an additional disability of memory/cognitive impairment following the ETC procedures.  In doing so, please discuss the conflicting opinions of record (February 2015 and June 2015) as to whether the impairment is a symptom of his longstanding depression and the medical evidence suggesting atypical impairment.  See e.g., December 2007 VA CT of the head (noting a history of "atypical memory loss s/p ect").  The Board recognizes that the memory problems were consistently reported in VA treatment records following the procedures.

(b) For the five ETC procedures, discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  In doing so, please address the medical article addressing any increased risk for memory impairment when performing bilateral versus unilateral ETC, the duration/frequency of administration, and the arguments presented that pre-procedure neuroimaging and/or cognitive testing should have been conducted; and

(c) Whether any memory/cognitive impairment is/was the result of an event not reasonably foreseeable.  In this regard, please discuss the Veteran's essential contention that, although short-term memory loss after the ECT procedures was discussed, his long-term memory loss was not an anticipated effect of the treatment.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.   The case should then be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

